Filed with the U.S. Securities and Exchange Commission on May 15, 2013 Securities Act Registration No.33-37426 Investment Company Act Reg. No. 811-6194 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 37 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 38 [ X ] (Check appropriate box or boxes) UTC NORTH AMERICAN FUND, INC. (Exact Name of Registrant as Specified in Charter) UTC North American Fund, Inc. c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:1-800-368-3322 The Corporation Trust Company 32 South Street Baltimore, MD 21202 (Name and Address of Agent for Service) Copy to: Jeffery R. Atkin, Esq. Foley & Lardner LLP 55 S. Flower St., Suite 3500 Los Angeles, CA 90071 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 37 to the Registration Statement of UTC North American Fund, Inc. (the “Company”) on FormN-1A hereby incorporates PartsA, B and C from the Company’s PEANo.36 on FormN-1A filed on April 30, 2013.This PEANo.37 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.36 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended and the Investment Company Act of 1940, as amended, the Fund certifies that it meets all of the requirements for effectiveness of this Amended Registration Statement pursuant to Rule 485(b) under the Securities Act and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, duly authorized, on the 15th day of May, 2013. UTC NORTH AMERICAN FUND, INC. By: /s/ Amoy Van Lowe Amoy Van Lowe, President Pursuant to the requirements of the Securities Act of 1933, this Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated below. NAME TITLE DATE /s/ Amoy Van Lowe Amoy Van Lowe President and Chief Executive Officer May 15, 2013 /s/ Michelle Persad Michelle Persad Treasurer and Chief Financial Officer May 15, 2013 /s/ Peter Clark Peter Clark* Director May 15, 2013 /s/ Marilyn M. Clark-Andrews Marilyn M. Clark-Andrews* Director May 15, 2013 /s/ Dionne Hosten Dionne Hosten* Director May 15, 2013 /s/ Lucille Mair Lucille Mair* Director May 15, 2013 /s/ Aiatta Mediratta Ajatta Mediratta* Director May 15, 2013 /s/ Leon W. Thomas Leon W. Thomas* Director May 15, 2013 *By:/s/ Jeffery R. Atkin Jeffery R. Atkin Attorney-in-fact INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
